Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 are rejected due to dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rensburg et al (US 2010/0127931).
Regarding claim 1, Rensburg discloses an apparatus for wireless communication (Figure 2a shows the base station and the UE communication) comprising: a processor and memory (figure 2c) and one or more processors being configured to: 
2identify a plurality of receive beams associated with a second device, each of the 3plurality of receive beams of the second device having a different transmission configuration indicator 4state and a different direction relative to the second device (Paragraph 0033: As shown in figure 1, there are four directional antenna beams corresponding to different transmission antennas. Paragraph 0034: A first UE1 205 may measure transmissions from a first NB1 to determine the best CQI. The transmissions made by the NBs may be made with different antenna beams at different times. Since different antennas are used for transmission, the transmissions will have a different direction relative to the second device. The beams are received at the UE1 and are a plurality of receive beams associated with a second device.);  
5determine, based at least in part on the plurality of receive beams of the second device, 6one or more beam switch metrics associated with a beam switch periodicity for switching the 7second device between two or more of the plurality of receive beams (Paragraphs 0071 and 0074: figure 5b and 5c illustrates a flow diagram of UE operations for the first stage slow beam selection. Paragraph 0072: UE operations begin with the UE measuring a SNR of beams transmitted by the NB. The UE may select a best beam that has the highest SNR and report the best beam or an index of the best beam to the NB. Paragraph 0075: The UE may then report all SNRs to the NB. Paragraph 0055: Each NB or each cell may have a beam cycling pattern with a different period.); and  
8transmit a report to the first device or a third device that indicates the one 9or more beam switch metrics (Paragraphs 0071 and 0074: figure 5b and 5c illustrates a flow diagram of UE operations for the first stage slow beam selection. Paragraph 0072: UE operations begin with the UE measuring a SNR of beams transmitted by the NB. The UE may select a best beam that has the highest SNR and report the best beam or an index of the best beam to the NB. Paragraph 0075: The UE may then report all SNRs to the NB.).  
Regarding claim 2, Rensburg discloses 1wherein the first device and the third device 2are each base stations, and the second device is a user equipment (UE) (Figure 2a and 2b).  
Regarding claim 3, Rensburg discloses 1wherein the one or more beam switch metrics 2provide information for setting beam management transmissions in accordance with the beam 3switch periodicity for switching the second device between the two or more of the plurality of receive 4beams of the second device (Paragraph 0062: Figure 5a illustrates a flow diagram of NB operations for first stage slow beam selection as it selects beams for its beam cycle pattern to transmit during its beam cycle period. Paragraph 0064: NB operations may begin with the NB receiving SNR measurements from the UEs that it is serving. Paragraph 0065: the NB may generate a histogram of the SNR reported by the UEs. Paragraph 0066: from the histogram, the NB may then determine the beams in its beam cycle.).  
Regarding claim 6, Rensburg discloses a method for wireless communication at a second device (Figure 2a shows the base station and the UE communication) comprising: 
2identifying a plurality of receive beams associated with a second device, each of the 3plurality of receive beams of the second device having a different transmission configuration indicator 4state and a different direction relative to the second device (Paragraph 0033: As shown in figure 1, there are four directional antenna beams corresponding to different transmission antennas. Paragraph 0034: A first UE1 205 may measure transmissions from a first NB1 to determine the best CQI. The transmissions made by the NBs may be made with different antenna beams at different times. Since different antennas are used for transmission, the transmissions will have a different direction relative to the second device. The beams are received at the UE1 and are a plurality of receive beams associated with a second device.);  
5determining, based at least in part on the plurality of receive beams of the second device, 6one or more beam switch metrics associated with a beam switch periodicity for switching the 7second device between two or more of the plurality of receive beams (Paragraphs 0071 and 0074: figure 5b and 5c illustrates a flow diagram of UE operations for the first stage slow beam selection. Paragraph 0072: UE operations begin with the UE measuring a SNR of beams transmitted by the NB. The UE may select a best beam that has the highest SNR and report the best beam or an index of the best beam to the NB. Paragraph 0075: The UE may then report all SNRs to the NB. Paragraph 0055: Each NB or each cell may have a beam cycling pattern with a different period.); and  
8transmitting a report to the first device or a third device that indicates the one 9or more beam switch metrics (Paragraphs 0071 and 0074: figure 5b and 5c illustrates a flow diagram of UE operations for the first stage slow beam selection. Paragraph 0072: UE operations begin with the UE measuring a SNR of beams transmitted by the NB. The UE may select a best beam that has the highest SNR and report the best beam or an index of the best beam to the NB. Paragraph 0075: The UE may then report all SNRs to the NB.).  
Regarding claim 7, Rensburg discloses 1wherein the first device and the third device 2are each base stations, and the second device is a user equipment (UE) (Figure 2a and 2b).  
Regarding claim 8, Rensburg discloses 1wherein the one or more beam switch metrics 2provide information for setting beam management transmissions in accordance with the beam 3switch periodicity for switching the second device between the two or more of the plurality of receive 4beams of the second device (Paragraph 0062: Figure 5a illustrates a flow diagram of NB operations for first stage slow beam selection as it selects beams for its beam cycle pattern to transmit during its beam cycle period. Paragraph 0064: NB operations may begin with the NB receiving SNR measurements from the UEs that it is serving. Paragraph 0065: the NB may generate a histogram of the SNR reported by the UEs. Paragraph 0066: from the histogram, the NB may then determine the beams in its beam cycle.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rensburg et al (US 2010/0127931) in view of Zhao et al (US 2018/0262918).
Regarding claims 4 and 9, Rensburg discloses the methods stated above. Rensburg does not disclose 1wherein the one or more beam switch metrics 2comprise one or more of: 3a speed of the second device; 4a Doppler shift of one or more transmission beams observed at the second 5device; 6a distance between the second device and the first device; 7a dwelling time that indicates an expected time duration during which a 8transmission beam of the first device will have more favorable channel conditions than any other of the 9plurality of transmission beams of the first device;  10a dwelling time that indicates an expected time duration during which a 11receive beam of the second device will provide more favorable receive conditions than any of 12a plurality of other receive beams of the second device; 1316a second device movement profile that comprises information related to the 17second device movement speed and direction, spatial location changes, or combinations thereof; Attorney Docket No. PR247.01 (103038.1182)Qualcomm Ref. No. 190856 60aa calculated beam switch periodicity; or 20any combinations thereof. Rensburg discloses the metrics are SINR values that are received and monitored at the NB. Zhao discloses the communication system shown in figures 1 and 5. Figures 7 and 8 show further detail of the base station. Paragraph 0113 discloses the user equipment reports a current location and a movement direction thereof in a case where the base station monitors that the communication performance of the user equipment does not meet a performance requirement. Paragraph 0114 discloses a beam adjustment may be performed based on the current location and movement direction reported by the UE to achieve real-time adaptive beamforming. The method of Zhao allows additional information to be used to adjust beams to further improve the communication between the UE and base station, it would have been obvious for one of ordinary skill in the art prior to the effective date of the claimed invention to incorporate the reporting of the location and movement direction of the UE as taught by Zhao into the method of Rensburg. The additional information allows for beam adjustment to take place. This information can be utilized to determine if the previous beam should be maintained in the beam cycle pattern to further improve the communication system.
Regarding claims 5 and 10, the combination of Rensburg and Zhao discloses the methods stated above. Rensburg further discloses, in paragraphs 0071 and 0074, figures 5b and 5c illustrate a flow diagram of UE operations for the first stage slow beam selection. Paragraph 0072 discloses UE operations begin with the UE measuring a SNR of beams transmitted by the NB. The UE may select a best beam that has the highest SNR and report the best beam or an index of the best beam to the NB. Paragraph 0075 discloses the UE may then report all SNRs to the NB. Paragraph 0062 further discloses figure 5a illustrates a flow diagram of NB operations for first stage slow beam selection as it selects beams for its beam cycle pattern to transmit during its beam cycle period. Paragraph 0064 discloses NB operations may begin with the NB receiving SNR measurements from the UEs that it is serving. Paragraph 0065 discloses the NB may generate a histogram of the SNR reported by the UEs and paragraph 0066 discloses, from the histogram, the NB may then determine the beams in its beam cycle. Rensburg discloses computing the histogram of observed beam switch metrics for a predetermined period of time at the NB. Zhao discloses the communication system shown in figures 1 and 5. Figures 7 and 8 show further detail of the base station. Paragraph 0113 discloses the user equipment reports a current location and a movement direction thereof in a case where the base station monitors that the communication performance of the user equipment does not meet a performance requirement. Paragraph 0114 discloses a beam adjustment may be performed based on the current location and movement direction reported by the UE to achieve real-time adaptive beamforming. The combination of Rensburg and Zhao does not disclose this determination takes place at the second device. However, the location of this calculation is a design choice for the communication system. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the location of the determination of the histogram of the SNR values or the location and direction of the UE at the UE instead of at the NB. This substitution would reduce the calculations at the NB and speed the process of determining of the beam cycle pattern, improving the efficiency of the NB. Since the claim recites “one or more” language, when one of the conditions are met, the remaining conditions are optional and not required conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 1-3, 7 and 8 of U.S. Patent No. 11,152,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference discloses each of the limitations of the claims as well as additional limitations. The more specific anticipates the broader. The reference identifies a plurality of beams associated with the first device. These beams are transmitted from a first device and received at a second device. At the second device, these plurality of beams are receive beams and are associated with the second device since that is where the beams are received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632   
6/19/2022